Per Curiam.

It may have been intended, as plaintiff contends and construes the complaint, to allege a single cause of action for an accounting based on a joint venture. The complaint, however, both in its factual allegations and demand for judgment, indicates that it is based on breaches of separate contracts and fiduciary relationships and that varying legal and equitable relief is requested. If the present complaint is to be adhered to, plaintiff should separately state and number the cause of action based on the May, 1946, agreement, the cause of action based on the April, 1947, agreement, the cause of action based on the trust relationship with defendant Arthur V. Norden, and causes of action based on any other alleged transactions with defendants if other transactions are intended to be alleged. In the alternative, plaintiff may reframe the complaint, if so advised, to allege a single cause of action for an accounting based upon a single joint venture.
The order appealed from should be reversed and the motion granted accordingly, with costs to appellants.
Peek, P. J., Dore, Callahan, Breitel and Bastow, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion granted.